The offense is possession of intoxicating liquor for the purpose of sale; punishment, confinement in the penitentiary for one year.
The record is before us without any statement of facts or bills of exception. The indictment appears to be in proper form, and the charge of the court correctly presents the law.
The judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 556 
                    ON MOTION FOR REHEARING.